Citation Nr: 1221439	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether a Department of Veterans Affairs disability compensation overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the VA Debt Management Center.  

In a statement received in November 2008 submitted on a VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in May 2012, the Veteran, through his representative, indicates that he did not request a hearing before the Board.  

The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated total amount of $1,943.40 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's divorce from his former spouse was final on September [redacted], 2005.

2.  The Veteran remarried his current wife on September [redacted], 2005; however, he did not notify VA of this change until November 2006.

3.  The Veteran was at fault for not notifying VA of this change in dependent status prior to November 2006; thus, from October 1, 2005, through November 2006, the Veteran incorrectly received additional VA compensation benefits for his spouse.


CONCLUSION OF LAW

An overpayment of disability compensation was properly created.  38 U.S.C.A. §§ 1115, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911, 3.401, 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In this case, the Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his challenge to the validity of the overpayment.   The Board concludes that the requirements for the fair development of the appeal have been met in this case.  VA informed the Veteran in June 2007 letters that it had reduced his award, effective October 1, 2005, due to divorce from a dependent spouse.  The Veteran was also informed that VA had increased his award, effective December 1, 2006, due to marriage to a dependent spouse.  It explained that this change in dependent status created an overpayment.  Following the Veteran's notice of disagreement as to the overpayment, the RO sent the Veteran a statement of the case, which explained the basis for its determination.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents.  The effective date of a reduction of compensation by reason of a divorce from a dependent of a payee shall be the last day of the month in which such divorce occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).   

Factual Background and Analysis

The Veteran contends that he made several attempts to notify VA of his divorce and remarriage.  Essentially, he maintains that the overpayment was not his fault, and is therefore not valid.  He does not assert that the amount of the debt is incorrect; rather, he disagrees that he should be responsible for any debt arguing that timely notice was provided to VA of this change in dependent status.  There is no dispute that the Veteran's divorce from his former spouse was final on September [redacted], 2005.  It is likewise undisputed that he remarried on September [redacted], 2005; however, the record shows that the Veteran did not notify VA of his divorce and remarriage until November 2006.  

The law, as noted above, clearly indicates that, upon divorce, the Veteran's compensation will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501(d)(2).  Additionally, the law clearly indicates that, upon marriage, the Veteran's compensation will be increased effective the date of marriage, if proof of the marriage is received within a year of the date of the marriage; otherwise, the compensation cannot be increased earlier than the date of VA's receipt of notice of the marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401.

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (Court) has noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

In this case, following the award of VA compensation benefits in 2002, the Veteran was informed that included in his payment were benefits for his spouse and children in an October 2002 letter.  The letter stated, "Let us know right away if there is any change in the status of your dependents."  In a January 2003 letter, the RO sent the Veteran a letter stating, "we included additional benefits for your spouse and children.  You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  

In January 2005 VA notified the Veteran that his disability compensation award had been amended and informed him, again, it was paying him as a veteran with a spouse and children dependents.  VA advised him to, "tell us immediately if there is a change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."   

On a Declaration of Status of Dependents (VA Form 21-686c) received by the VA on November 8. 2006, the Veteran reported that he divorced his first wife on September [redacted], 2005, and married his current wife on September [redacted], 2005.  He attached a copy of his new marriage license.  He asserts that there was no gap in his marital status or an intent on his part not to provide the required information to VA.

While the appellant argues that he informed the Army about the change in his marital status, as well as VA by phone of this change, a careful review of all of the record reveals no evidence that the Veteran informed VA of these changes prior to November 2006.  Hence, after carefully reviewing the evidence of record, the Board must find that the preponderance of the evidence supports finding that the creation of the overpayment was valid.  

There is no question that the Veteran is at fault in the creation of the overpayment because he failed to keep the VA timely apprised of the changes in his dependency status.  He was notified on several occasions of the consequences of his failure to do so.  Even though there was no gap in the Veteran's marital status, his failure to notify VA of his divorce and marriage to his new spouse within a year of that September [redacted], 2005 marriage resulted in the creation of this overpayment.  Had the Veteran timely notified VA of his divorce and second marriage, an overpayment would not have been created.  VA was required by law to reduce the Veteran's compensation, effective October 1, 2005, based on the divorce from his first wife.  Given that notice of his second marriage was not received until November 8, 2006, more than a year after the September [redacted], 2005 ceremony, VA was prevented, by law from increasing his compensation earlier than December 1, 2006.  On this record, the Board concludes the overpayment in question is a valid debt.   


ORDER

The overpayment of VA compensation benefits was properly created.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


